UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2304


ALAN J. SHEPPARD,

                Plaintiff - Appellant,

          v.

WILLIAM O. HIGGINS, as lawyer with Ellis Lawhorne & Sims PA;
RONALD C. OWENS, as agent with guarantor KRA; RUSSEL
BENNETT, as guarantor; CHARLES P. DARBY, as guarantor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-01538-DCN)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan J. Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan J. Sheppard appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing without prejudice his civil suit for lack of subject

matter jurisdiction.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Sheppard v. Higgins, No. 2:11-cv-01538-

DCN (D.S.C. Oct. 28, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                     2